Case 1:19-cr-00442-BMC Document 373 Filed 11/17/20 Page 1 of 2 PageID #: 2159




                        JAMES R. FROCCARO, JR.
                             Attorney at Law
                  20 Vanderventer Avenue, Suite 103W
                       Port Washington, NY 11050
                       telephone: (516) 944-5062
                           fax: (516) 944-5066
                       email: JRFESQ61@aol.com

                            November 17, 2020

BY ECF
Hon. Brian M. Cogan
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                  Re: United States v. Joseph Amato Jr.
                            19 Cr 442 (BMC)

Dear Judge Cogan:

       I am the attorney for Joseph Amato Jr. On October 7, 2019, Joseph
Jr. was ordered released on a $1 million secured Appearance Bond in
connection with this matter. He is presently subject to home detention
with an electronic monitoring bracelet equipped with GPS tracking, along
with other restrictive conditions. Joseph Jr. is presently permitted to
leave his residence to attend college, for attorney visits, court
appearances, necessary medical treatment, and religious services on
Sunday’s each week. His travel is limited to the Southern and Eastern
Districts of New York, and he must also abide by a no-contact list. He has
at all times been compliant with the terms of his Bond since being
released.




                                      1
Case 1:19-cr-00442-BMC Document 373 Filed 11/17/20 Page 2 of 2 PageID #: 2160




     By this letter, I am respectfully requesting that Joseph Jr. be
permitted to leave his residence from noon until 9:00 p.m. on
Thanksgiving Day, Thursday, November 26, 2020. He would leave his
house at noon and go to his mother’s house, located in South Amboy, New
Jersey, for brunch. Later that day, he and his mother will be meeting his
Aunt and Uncle for Thanksgiving dinner at the Liberty House Restaurant in
Jersey City, New Jersey. The government and Pretrial Services have
been provided with the specific address for each.

      The government and Pretrial Services have no objection to these
travel requests.

                          Respectfully submitted,

                                   /JRF/

                          James R. Froccaro, Jr.


JRF:pa

cc: USPSO Amanda Carlson, by email




                                      2
